As filed with the Securities and Exchange Commission on November 25, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22228 PNMAC MORTGAGE OPPORTUNITY FUND, LP 6101 Condor Drive Moorpark , California 93021 Jeff Grogin, Secretary PNMAC MORTGAGE OPPORTUNITY FUND, LP 6101 Condor Drive Moorpark, California 93021 1 (818) 224-7050 Copies to: Richard T. Prins, Esq. Skadden, Arps, Slate, Meagher & Flom LLP Four Times Square New York, New York 10036 (818) 224-7050 Date of fiscal year end: December 31, 2011 Date of reporting period:September 30, 2011 Item 1. Schedule of Investments. PNMAC Mortgage Opportunity Fund, LP Schedule of Investments September 30, 2011 (Unaudited) Shares or Principal Amount Fair Value INVESTMENTS - 138.0% Mortgage Investments - 82.7%* PNMAC Mortgage Co., LLC^ $ $ PNMAC Mortgage Co Funding, LLC^ PNMAC Mortgage Co. (FI), LLC^ Total Mortgage Investments (Cost $294,025,218) Mortgage-Backed Securities - 51.8%* Countrywide Asset Backed Certificates: CWL 2006-23 2A2 0.35%, 05/25/37** Countrywide Asset Backed Certificates: CWL 2005-11 AF6 5.05%, 02/25/36 Countrywide Asset Backed Certificates: CMLTI 2007- AHL1 A2A 0.28%, 12/25/36** Citigroup Mortgage Loan Trust Inc: CMLTI 2007-WFH2 A2 0.39%, 03/25/37** Countrywide Asset Backed Certificates: CWL 2006-SD2 1A1 0.59%, 05/25/46 Ellington Loan Acqisition Trust: ELAT 2007-1 A2A1 1.24%, 05/26/37 GSAMP Trust: GSAMP 2006-HE6 A2 0.32%, 08/25/36** Morgan Stanley Home Equity Loan Trust: MSHEL 2006-2 A3 0.40%, 02/25/36** Morgan Stanley Home Equity Loan Trust: MSHEL 2007-1 A1 0.29%, 12/25/36** Morgan Stanley Capital Inc: MSAC 2007-NC3 A2A 0.30%, 05/25/37** Novastar Home Equity Loan: NHEL 2007-1 A2A1 0.33%, 03/25/37** PENNYMAC Asset-Backed Certificates: PNMAC 2010-NPL1 M2 5.00%, 02/28/50** SWDNSI Trust Series 2010-2^ Total Mortgage-Backed Securities (Cost $211,071,234) Short-Term Investments - 3.5%* Black Rock Liquidity Fund - TempFund Institutional Shares^ Total Short-Term Investments (Cost $14,056,764) TOTAL INVESTMENTS- 138.0%* (Cost $519,153,216) LIABILITIES - (37.7%)* Securities Sold Under Agreements to Repurchase - (42.3%)* Agreement with Wells Fargo, 0.98% (Eligible assets are pledged as collateral) ) ) Agreement with Credit Suisse, 1.75% (Eligible assets are pledged as collateral) ) ) Total Securities Sold Under Agreements to Repurchase ) ) Liabilities in Excess of Other Assets - (0.3%)* ) TOTAL PARTNERS' CAPITAL - 100%* $ * Percentages are stated as a percent of partners' capital. ** All or a portion of these securities are pledged under repurchase agreements. ^ Investment represents securitiesheld or issued by related parties All investments are in the United States of America The cost basis of investments for federal income tax purposes at September 30, 2011 was as follows**: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ **Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. PNMAC Mortgage Opportunity Fund, LP FAS 157 -Summary of Fair Value Exposure at September 30, 2011. The Master Fund carries its investments at fair value.The Fund applies the hierarchy described in the Fair Value Measurements and Disclosures topic of the Financial Accounting Standards Board's Accounting Standards Codification, which prioritizes the inputs to valuation techniques giving the highest priority to readily available unadjusted quoted prices in active market for identical assets (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements) when market prices are not readily available or reliable. Each financial instrument's level assignment within the valuation hierarchy is based upon the lowest level of input that is significant to the fair value measurement for that particular instrument.The three levels of the hierarchy are described below: Level 1 - Quoted prices in active market for identical securities. Level 2 - Prices determined using other significant observable inputs.Observable inputs are inputs that other market participants would use in pricing a security.These may include quoted prices for similar securities, interest rates, prepayments speeds, credit risk and others. Level 3 - Prices determined using significant unobservable inputs.In situations where quoted prices or observable inputs are unavailable (for example, when there is little or no market activity for an investment at the end of the period), unobservable inputs may be used. Unobservable inputs reflect the Master Fund's own assumptions about the factors market participants would use in pricing an investment, and would be based on the best information available. Changes in valuation techniques may also result in transfer in or out of an investment's assigned level within the hierarchy. Following is a summary of financial statement items that are measured at estimated fair value on a recurring basis as of September 30, 2011: Description Total Level 1 Level 2 Level 3 Short-term Investments $ $ $
